— In an action, inter alia, to recover damages for fraud, and seeking a permanent injunction against the defendant Travelers Insurance Company, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Graci, J.), entered June 5, 1985, which dismissed the complaint insofar as it is asserted against the defendant Travelers Insurance Company.
Judgment affirmed, with costs.
Special Term correctly dismissed the complaint as to the defendant Travelers Insurance Company (hereinafter Travelers), since the complaint fails to state a legally cognizable cause of action against it. Further, Travelers is not an indispensable party to the instant action since full relief will be available to the plaintiff in the event she prevails on her claim against the defendant law firm (see, CPLR 1001 [a]). Moreover, Travelers will not be "inequitably affected” by any judgment the plaintiff may obtain herein against the law firm (see, CPLR 1001 [a]; Matter of Castaways Motel v Schuyler, 24 NY2d 120, 125, adhered to on rearg 25 NY2d 692; Knapton v Kitchin, 98 AD2d 937, 938). Lazer, J. P., Thompson, Lawrence and Eiber, JJ., concur.